Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 1 of 34 PageID #: 70

FILED UNDER SEAL

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION
JANE ROE ;
Plaintiff, :
§ CIVIL NO. 4:19-cv-00179-ALM-KPJ

Vv. §
_.  &§

LEIGHTON PAIGE PATTERSON, in his §
individual capacity, SOUTHWESTERN §
BAPTIST THEOLOGICAL SEMINARY :
Defendants. ;

 

PLAINTIFF’S AMENDED ORIGINAL COMPLAINT
AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Plaintiff Jane Roe and hereby files this Original Complaint against
Leighton Paige Patterson and Southwestern Baptist Theological Seminary, Defendants, and for

cause of action would show this Court and Jury as follows:

INTRODUCTION
“Break her down” — These three short words made newspaper headlines, appeared in
countless blogs and were heard as sound bites in story after story detailing the controversy that
led to the downfall of a Southern Baptist icon. The “her” in this now notorious phrase is Jane

Roe. This case is about “her.”
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 2 of 34 PageID#: 71

This case is arises out of the multiple violent sexual assaults of Jane Roe on the campus

of Southwestern Baptist Theological Seminary (“SWBTS”) by a fellow student and SWBTS

employee, SWBTS’ failure to take any action to prevent the acts or protect Roe from the

assaults, and SWBTS’ and Leighton Paige Patterson’s (“Paige Patterson” or “Patterson”)

negligent and intentional acts that resulted in further harm to her.

1.

PARTIES
Plaintiff Jane Roe is an individual who, at the time of the sexual assaults complained of
herein, was a student attending Southwestern Baptist Theological Seminary. Plaintiff is a
resident of the State of Alabama.
Defendant Leighton Paige Patterson (“Patterson”) was, at the time of the sexual assaults
complained of herein, President of SWBTS. As President, Patterson was an agent of
SWBTS. Patterson is named here in his individual capacity. Patterson is a resident of
Parker, Collin County, Texas, a location in the Eastern District of Texas. He may be
served at 5206 Edgewater Court, Parker, Texas 75094. |
Defendant SWBTS is a private non-profit institution of higher education with its primary
campus located in Fort Worth, Tarrant County, Texas. SWBTS is governed and operated
by a Board of Trustees and may be served with process via its Interim President

D. Jeffrey Bingham at 2001 W. Seminary Drive, Fort Worth, Texas 76115.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1), which gives district courts original jurisdiction of all civil actions where the
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 3 of 34 PageID#: 72

_ amount in controversy exceeds the sum or value of $75,000 and is between citizens of
different States.

5. This Court has supplemental jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367(a)
because the state law claims are so closely related to the federal law claims as to form the
same case or controversy under Article III of the U.S. Constitution.

6. Venue in this Court is proper under 28 U.S.C. § 1391 (b)(1), which provides that a civil
action may be brought in a judicial district in which any defendant resides, if all

defendants are residents of the State in which the district is located.

GENERAL ALLEGATIONS
Legal Framework

7. The statistics related to stalking, dating violence and sexual assault on college campuses
across the country are alarming despite a number of state and federal laws aimed at
combating interpersonal violence.

8. Part of the 2013 reauthorization of the Violence Against Women Act, the Campus Sexual
Violence Elimination Act (Campus SaVE Act) requires institutions receiving federal
funds to disclose incidents of domestic violence, dating violence, sexual assault, and
stalking in annual campus crime statistic reports. The Campus SaVE Act instructs
colleges and universities to provide prevention and awareness programs to students and
employees designed to educate them on recognizing warning signs of abusive behavior.

9. The Texas Penal Code criminalizes stalking. Under Tex. Pen. Code § 42.072,

a) A person commits an offense if the person, on more than one occasion and pursuant to

the same scheme or course of conduct that is directed specifically at another person,
knowingly engages in conduct that:
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 4 of 34 PageID #: 73

(1) constitutes an offense under Section 42.07, or that the actor knows or
reasonably should know the other person will regard as threatening:

(A) bodily injury or death for the other person;

(B) bodily injury or death for a member of the other person's family or household
or for an individual with whom the other person has a dating relationship; or

(C) that an offense will be committed against the other person's property;

(2) causes the other person, a member of the other person's family or household,
or an individual with whom the other person has a dating relationship to be placed
in fear of bodily injury or death or in fear that an offense will be committed
against the other person's property, or to feel harassed, annoyed, alarmed, abused,
tormented, embarrassed, or offended; and

(3) would cause a reasonable person to:

(A) fear bodily injury or death for himself or herself;

(B) fear bodily injury or death for a member of the person's family or household
or for an individual with whom the person has a dating relationship;

(C) fear that an offense will be committed against the person's property; or
(D) feel harassed, annoyed, alarmed, abused, tormented, embarrassed, or

offended.

10. In Texas, the statutory definition of “Family violence” includes dating violence. Tex.

11.

Fam. Code §71.004. In turn, dating violence is defined as an act committed against a
victim with whom the actor has or has had a “relationship of a romantic or intimate
nature.” Tex. Fam. Code § 71.0021. The term domestic violence is often used in
reference to dating violence as well as spousal abuse.

In Texas, “a peace officer who investigates a family violence allegation ... shall advise
any possible adult victim of all reasonable means to prevent further family violence,

including giving written notice of a victim's legal rights and remedies and of the
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 5 of 34 PageID#: 74

12.

13.

14.

15.

availability of shelter or other community services for family violence victims.” Tex.
Code Crim. Proc. art. 5.04(b).

The Texas Penal Code criminalizes sexual assault. Tex. Pen. Code §22.011. The penal
code defines sexual assault and provides that the act is “without the consent” under the
following circumstances:

e the actor compels the other person to submit or participate by the use of physical
force, violence or coercion

e the actor compels the other person to submit or participate by threatening to use
force or violence against the other person or to cause harm to the other person,
and the other person believes that the actor has the present ability to execute the
threat.

The Texas Education Code requires postsecondary educational institutions to adopt a
policy on sexual assault that includes definitions of prohibited behavior, sanctions for
violations, and protocols for reporting and responding to reports. Tex. Educ. Code
§51.9363.

Even before Plaintiff Jane Roe arrived on campus in 2014, SWBTS was not a safe place
for young women. Void of even the most basic standards of support for victims required
by state and federal law, SWBTS had put in place a construct in which sexual harassment
and violence were ignored or — at times — even celebrated by its leaders. Through
intimidation and victim-blaming, any young woman who dared speak up was shamed
into silence.

SWBTS’ failure to educate students about stalking, dating violence, sexual harassment
and sexual assault combined with the very public examples set by SWBTS president

Paige Patterson to foster a culture of hostility toward women and created condition that

substantially increased Roe’s chances of being assaulted. Risk became reality when
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 6 of 34 PageID #: 75

16.

17.

18.

19.

20.

SWBITS and Patterson welcomed a sexual predator with a criminal history and violent
past as a student and hired him as an employee.

Southwestern Baptist Theological Seminary
SWBTS is a private non-profit institution of higher education.
As explained in SWBTS 2014-15 Academic Catalog, “SWBTS is a corporation whose
sole member is the Southern Baptist Convention (“SBC”). It is administered by a 39 -
member Board of Trustees elected by the convention and serving staggered terms of
office... The seminary is guided by and subject to the Baptist Faith and Message as
adopted and amended by the Southern Baptist Convention.”
Trustees appointed by the SBC elect faculty members and administrative officers.
Financial support is derived from the SBC’s Cooperative Program, endowment earnings,
gifts and student fees.
With its main campus in Fort Worth, Texas, SWBTS is one of the largest seminaries in
the world. SWBTS is accredited by the Association of Theological Schools in the United
States and Canada and by the Southern Association of Colleges and Schools to award
bachelor’s, master’s, and doctoral degrees.
In a section entitled “Who can (or should) attend Southwestern?”, the SWBTS 2014-15
Academic Catalog (“Catalog”) warns: “As a Southern Baptist educational institution, the
seminary is redemptive, not rehabilitative, in nature. Therefore, a person should not come
to the seminary with serious family, health, emotional, or financial problems. The
pressures of study, church participation, family, finances, and other such factors weigh
heavily upon the seminary student and the student’s family. These pressures can be a

vital factor affecting the physical and mental health of the student.”
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 7 of 34 PagelID #: 76

21. With regard to criminal history, the Catalog provides that “[i]ndividuals who have been

convicted of a crime, other than a traffic violation or a similar misdemeanor where only a

fine was assessed, should wait a minimum of two calendar years after the sentence has

been served (including probation) before submitting an application.”

22. The Catalog includes a section entitled “Ethical Conduct,” which includes the

requirement that students admitted to SWBTS “will conduct themselves in a manner

deemed by the institution as conduct becoming of a Southern Baptist minister.”

23. Violations of the ethical conduct policy include the following:

Use or possession of beverage alcohol or illegal drugs

Engaging in a lifestyle contrary to Biblical standards including but not limited to,
heterosexual misconduct, homosexual or bisexual behavior, transgenderism or any
other form of sexual misconduct.

Behavior, verbal, physical, or emotional, which is demeaning, harassing or abusive of
another person; and behavior that is profane or vulgar.

Disrespect or abuse directed toward any faculty member, school administrator, or
staff person.

Students and their families are expected to dress in modest attire. The institution’s
position is that immodest clothing damages one’s Christian testimony, so clothes such
as short skirts, shorts, and tank tops are not appropriate. Hats, caps and shorts are not
allowed in class or in chapel. Ear jewelry is prohibited for men and other body
piercings are prohibited for both males and females.

Members of the opposite sex who are not married may not be alone together in
campus housing. Members of the opposite sex may visit each other in their
apartments between the hours of 8:00 a.m. and 11 p.m. Sunday through Thursday,
and between the hours of 8:00 a.m. and 12:00 a.m. Friday through Saturday, provided
there are at least three people in the apartment at all times and no apartment mates
object.

Any student in the process of marital separation or divorce must notify the Vice
President for Student Services and Communications and may be required to cease
studies to give full attention to the protection and restoration of the family.

24. SWBTS’ “Sexual Harassment Policy” as contained in the Catalog applies to workplace
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 8 of 34 PagelID #: 77

discrimination. It defines sexual harassment as actions that “unreasonably impede with an

- individual’s work performance,” or create an “intimidating, hostile or offensive work

25.

26,

27.

28.

29.

environment and purports to protect “the reporting employee.” The policy imposes a 120-
day deadline for reporting and provides that “[a]ccusations that are proven to be false and
made with malicious intent will also be treated with the same level of severity.”

Upon information and belief, SWBTS had a custom and practice of ignoring female
students’ complaints of sexual harassment and stalking behavior by male student-
employees. Upon information and belief, SWBTS failed to investigate and summarily
dismissed reports that a married male student employed in the security department used
his position and access to security cameras to facilitate harassment of several female
students.

The Catalog does not reflect any policy addressing the prevention, reporting or
investigation of stalking, sexual assault or other interpersonal violence suffered by
students.

During the 2014-15 and 2015-16 school years, SWBTS provided no training or education
to students designed to assist them in preventing, recognizing or reporting stalking,
sexual assault or other interpersonal violence.

During the 2014-15 and 2015-16 school years, SWBTS had no policies or procedures in
place to prevent, recognize, report, investigate or resolve allegations of stalking, sexual
abuse or other interpersonal violence.

SWBTS’ “Weapons Policy” outlined in the Catalog provides that “[t]he possession or use
of firearms or other weapons on seminary premises by any employee, student, vendor, or

other visitor is strictly prohibited. Any exception to this policy must be authorized in
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 9 of 34 PagelID #: 78

30.

31.

32.

33.

34.

35.

advance by the President.”

According to the Catalog, “[s]tudents involved in a criminal or civil infraction are
accountable to civil authorities but may also be subject to discipline by the institution.
Neither Southwestern Baptist Theological Seminary nor the College at Southwestern will
be bound to or limited by civil authority actions.”

Further, according to the Catalog, “[t]he Vice President for Student Services, the
Executive Vice President and the President of the institution have full authority to handle
disciplinary matters, as they deem necessary.”

In the 2013-14, 2014-15 and 2015-16 school years, SWBTS maintained a campus
security department staffed by both full-time and part-time officers. Some of the officers,
including the department’s head, Chief John Nichols, were peace officers certified by the
Texas Commission on Law Enforcement (“TCOLE”). The TCOLE-certified officers had
all of the rights and duties of peace officers under the Texas Code of Criminal Procedure.

Paige Patterson

Known as “The Red Bishop,” Paige Patterson was, for decades, one of the most powerful
leaders in the history of the Southern Baptist Convention (“SBC”), the nation’s largest
Protestant denomination.

Patterson led the battle between theological conservatives and liberals in the SBC for
more than a decade from the late 1970’s to the early 1990’s. To the conservatives, the
movement is remembered as the “Conservative Resurgence.” To the liberals, the
“Fundamentalist Takeover.” In any event, at the end, Patterson and his supporters
succeeded in solidifying the conservatives’ hold on the SBC.

Patterson has been described as a savvy political strategist who ruled through a
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed.05/22/19 Page 10 of 34 PagelID #: 79

36.

37.

38.

39.

40.

41.

42.

43.

44,

combination of fear and folksy humor.
Women and the place of women in the family and in church life became a central
message for both Patterson and his wife, Dorothy Kelley Patterson.
Patterson served as President of the SBC from 1998-2000.
Patterson led Southeastern Baptist Theological Seminary from 1992 until 2003.
In 2003, the SWBTS Board of Trustees unanimously elected Patterson as the seminary’s
eighth president. His wife, Dorothy, joined him as a faculty member.

Jane Roe
A devout Christian, Plaintiff Jane Roe was raised by a watchful, caring and protective
single mother and home-schooled in a conservative program.
As a young girl, Roe committed herself to maintaining the high moral standards and
virtues her mother and church leaders instilled in her. She did not watch television. She
did not drink alcohol. She did not smoke. She did not engage in sexual activity. She
participated in a ceremony with other young teen girls in which she wrapped a gift box
containing a white rose to be given to her future husband on their wedding day,
symbolizing her commitment to save her virginity until marriage.
Roe received several invitations from Dorothy Patterson for Roe to attend SWBTS.
The opportunities SWBTS offered were exciting. SWBTS offered Roe a scholarship and,
in addition to biblical studies, Roe would receive instruction in sewing, cooking and
maintaining a Christian home.
Roe enrolled as an undergraduate student at SWBTS in the fall of 2014. Drawn to the
Patterson-led school because of its purported commitment to the conservative Christian

beliefs she and her family held so firmly, Roe was eager to pursue her formal education

10
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 11 of 34 PagelID #: 80

45.

46.

47.

48.

49,

50.

51.

in what she trusted would be a safe, nurturing environment.
Although apprehensive leaving her close-knit family, Roe was comfortable making the
move to SWBTS; she believed she would be with like-minded young adults in an
environment deliberately designed to enforce boundaries and foster appropriate male-
female relationships.
Roe received several scholarships and participated in a work-study program.

Jane Roe Meets SWBTS Seminary Student-Employee John Doe
In mid-September 2014, shortly after her arrival at SWBTS, Roe met John Doe.
Doe was a seminary student who was also employed as a plumber on campus. As a
plumber, Doe was issued a uniform and keys, which gave him access to all campus
buildings including the building where Roe lived and worked.
Doe took an immediate interest in Roe and began to pursue her relentlessly. He followed
her. He left notes on her car. When she resisted his invitations to go on a date, he asked
again. And again. And again.
The more Roe resisted, the more Doe persisted. He attempted to elicit her sympathy by
telling her that he struggled with physical and mental health issues. He attempted to
manipulate her by telling her that unless she agreed to date him, he would likely relapse

and harm himself. He told her that he was suicidal because she would not date him. He

claimed he could not eat and was losing weight because of her “cruel” rejection.

John Doe bragged to Roe that before he was admitted to SWBTS, he had had multiple
sexual partners, abused drugs and alcohol, and had an extensive criminal history. John
Doe claimed he had met personally with Dr. Patterson who assured him that his past

would not preclude him from becoming a Baptist minister. Instead, Dr. Patterson

11
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 12 of 34 PagelID #: 81

52.

53.

54,

55.

56.

welcomed him to SWBTS. Patterson explained that because Doe was male and
unmarried, he had not broken any covenants by engaging in such promiscuity. Doe told
Roe that Patterson encouraged him to “fish” the pool of unmarried female students for a
suitable wife.
Unequipped to deal with Doe’s aggressive pursuit and confused by Dr. Patterson’s
apparent endorsement of Doe, Roe called her mother for help. Her mother attempted first
to discourage Doe but finally flatly told him to leave Roe alone. He did not.
In September 2014, on information and belief, SWBTS was on notice of Doe’s criminal
behavior and the danger he posed to Roe. One of Roe’s professors was informed of Doe’s
stalking behavior towards Roe. The professor’s only response was to let Roe know that
“the young man was welcome to come by and talk with [the professor] any time he
wanted.” No action was taken.
Undaunted, Doe embarked on a campaign of stalking, terror, manipulation and violence
against Jane Roe that culminated in multiple rapes and threats of further violence against
her and her family.

Jane Roe Suffers Verbal Abuse, Physical Violence and Sexual Assault
The first rape occurred in October 2014. After attending a barbecue on campus, Roe fell
asleep in a lawn chair. She awoke to John Doe sexually assaulting her. He showed her a
gun and told her not to say anything. Shocked, frightened and confused, Roe went home
sobbing and bleeding from her injuries.
Beginning the next morning and continuing over the next two weeks, Doe threatened
murder and suicide repeatedly if she reported what he did, or if she did not “stay” with

him. Doe followed her everywhere she went and checked her texts to monitor her

12
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 13 of 34 PagelID #: 82

57.

58.

59.

60.

communication.

Doe insisted the two were in a romantic relationship. When Roe resisted, telling him she
did not want to have a relationship with him of any kind, he pushed her to floor and
forced her to read his journal entries. Doe wrote in his journal that he would end his life if
Roe did not maintain a relationship with him.

Doe was both verbally abusive and physically violent. He cursed at Roe, calling her
derogatory and profane names. He brutally pulled her hair out in clumps and engaged in
what he called “mock strangling” to the point that Roe almost lost consciousness several
times. When he left bruises and marks on Roe’s body, Doe laughed that she looked like
she had been mauled by a bear. He sexually assaulted her, twice forcing her to take the
morning after pill.

Doe vacillated between telling Roe that she was so beautiful that he was obsessed with
her to telling her all the things wrong with the way she looked, from her flat chest to her
heavy legs and “oversized calves.” Doe criticized the way she dressed and did her
makeup. (She began wearing heavy makeup to cover up the marks of his abuse). He
criticized her personality and even the way she spoke and walked. He mocked her
conservative upbringing and her love for reading the Bible. He insulted her intelligence
level and her choice of major.

Doe detailed his violent past, relating stories in graphic detail of impaling a man with a
metal rod during a fight, beating a man with a metal chain, even attempting to kill his
own brother and torturing animals as a child. To further intimidate Roe, Doe showed her
his hands, pointing out that his misshapen fingers and knuckles were a result of him

breaking his fists on men’s faces in bar fights.

13
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 14 of 34 PagelID #: 83

61.

62.

63.

64.

65.

66.

Doe claimed was addicted to pornography at a young age and had molested girls starting
in middle school. He told Roe that he had become addicted to both drugs and alcohol
starting in junior high/high school.

John Doe disclosed to Roe that he got drunk shortly after arriving at seminary in 2013
and that he frequented bars and strip clubs throughout his time at SWBTS.

Doe kept firearms openly in his campus residence and in his vehicle. He boasted about
fleeing from the police and about the weapons as he showed them to friends on campus,
including other SWBTS employees. One such student-employee who worked in the
Security Department of SWBTS confirmed to Roe he was aware Doe had guns on
campus.

Doe kept a gun at his bedside and one behind each door in his campus residence. He
would load the guns with bullets in front of Roe to emphasize that his threats were
serious. He repeatedly threatened to “bury her in the Canadian soil” if she did not
cooperate and do what he said.

According to SWBTS’ policies, possession of firearms is “strictly prohibited” unless
specifically “authorized in advance by the president;” therefore, Doe either flagrantly
violated this policy with the knowledge of at least one SWBTS security employee or was
given permission to possess the weapons by Patterson. Doe used these firearms to
terrorize Roe and ultimately to effectuate sexual assaults on campus.

John Doe boasted that in addition to escaping arrest for the physical assaults he
described, he had gotten away with being a drug dealer and car thief. The SWBTS
security employee who was aware that Doe possessed weapons on campus added that

Doe laughingly told him and others that he had run from the police during drug and gang-

14
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 15 of 34 PageID#: 84

67,

68.

69.

70.

71.

related activities, even jumping out of a window once to “git away from the po-po.”
Doe told Roe that if she ever told on him or made anyone suspect that anything was
“off,” he would be the first one to contradict her and he would be believed over her.

Roe did not know how to escape the situation without a murder or suicide or both. Roe
cried out to God and prayed fervently that Doe would lose his obsession with her.
Abruptly, Doe lost interest, told Roe he was sick of her and began pursuing another
woman. Relieved but still in fear for her safety and her family’s safety, Roe remained
silent and tried to avoid Doe as best she could.

Doe went to the building where Roe worked and lived during the daytime several times
over the next several months for his job as a plumber. In performing his duties Doe
learned the layout of the building and had access to Roe’s daily schedule, as well as her
housemates’ and co-workers’ schedules, which were posted by their supervisor. Doe
knew the building was not secure at certain hours and was aware that the large solid
wooden front door had no peephole.

In April 2015, Doe raped Roe again. Roe was at home alone on a Sunday evening
consistent with the posted written schedule. She heard a knock on the large solid wooden
front door. Thinking it was her housemate or one of her friends coming home early from
church, she opened the door slightly since there was no peephole. Doe pushed his way in,
ignoring her as she told him that men were not allowed and he needed to leave. Doe told
Roe that he was high on drugs that he obtained at the strip club in Fort Worth the night
before. He seemed to have unusual strength as he dragged the 98-pound Roe upstairs by
her pony tail and under her arms. She was forcibly raped at gunpoint and suffered

bleeding from the injuries she sustained for several months.

15
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 16 of 34 PagelID #: 85

72.

73.

74,

75.

76.

77.

The following day, less than 24 hours later, Doe raped Roe again. The semester had just
ended and the campus was nearly deserted; nevertheless, Roe was sent to restock the
restrooms in an almost empty building. Wearing his SWBTS plumber’s uniform, Doe
entered the women’s restroom where Roe was working and attacked her. Doe was once
again armed with a handgun. This time, Doe took photographs of Roe during the assault
and threatened he would post the photos on the internet if she said a word. High on drugs,
he laughingly told her she was his “eighth or ninth virgin to f----.”
Jane Roe’s mental and physical health deteriorated as a result of the stalking and sexual
assaults. She developed an eating disorder. Over the next several months, she struggled in
silence, overwhelmed with grief, fear, shame and confusion.
Unaware that Roe had endured sexual assaults but growing increasingly concerned about
her emotional and physical well-being, Roe’s family moved to Fort Worth to support and
care for her.
Roe finally told her family about the attacks.

Jane Roe Reports Doe’s Assaults to Patterson and SWBTS
On August 15, 2015, Jane Roe sent Patterson an urgent email message. She asked
Patterson to call her “immediately,” explaining that she needed to speak with him about
“a serious situation about a young man who took advantage of me last semester on
campus who is now seriously threatening our family.” She implored him, “Please, we
need to speak with you.”
Patterson responded that he was in Cuba and could not call. He sent the following
message to his office two days later on August 17, 2015:

In the morning, [Jane Roe’s] mother will call. She is nuts! She actually wanted to come
see me tonight. Anyway, she wants an appointment to see me Wed. Just read her my

16
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 17 of 34 PagelID #: 86

78.

79.

80.

81.

82.

schedule. Set her up whenever it is possible. But do not let her push you around. Thanks.
Paige.

On August 20, 2015, Jane Roe finally met with Patterson. Several other SWBTS
personnel were present — all male --including Dr. Charles Patrick, Vice President for
Strategic Initiatives and Communications. During the meeting, Patterson asked Roe
humiliating questions about the assaults, including whether Doe ejaculated and whether
she had had her monthly period. Roe was shaken, shocked and embarrassed to be
prodded for lurid and graphic details by a 73-year-old man in a room full of other men.
Patterson seemed to enjoy making Roe even more uncomfortable with his questions.
Tearfully, Roe shared her concern with Patterson that she felt that she was “damaged
goods” as a result of Doe’s assaults and that no Godly man would ever want her. In
response, Patterson told her that it was “a good thing” that she had been raped because
the right man would not care if she was a virgin or not.

Patterson told Roe he was “too busy” to deal with her report of rape because it was the
beginning of the semester. Frustrated, he told Roe’s mother that he felt compelled to call
the police only because the report was made to him on campus, explaining that had he
received the report off-campus, he would not have needed to involve law enforcement.
When Roe’s mother asked Patterson why a background check had not been performed on
John Doe, he responded that checks were only done for employees not students. Doe was
both a student and employee. Patterson acknowledged that often families sent their sons
to SWBTS for him to “fix” them.

The Fort Worth Police Department (“Fort Worth PD”) officer who came to take Roe’s
report was the brother of SWBTS Chief of Security (now SWBTS Chief of Police) John

Nichols and the son of SWBTS and Fort Worth PD Chaplain, Dean Nichols.

17
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 18 of 34 PagelD #: 87

83.

84.

85.

86.

Following Roe’s report, SWBTS officials went to Doe’s campus residence. They found a
total of nine weapons, including a number of firearms in his dormitory and an assault rifle
in his vehicle parked on campus. Roe’s statement that Doe possessed multiple firearms
on campus was substantiated.

Doe was summoned to Patterson’s office and expelled from SWBTS based on the
prohibited weapons. Patterson made certain that armed police officers/security guards
were in the next room to ensure his own safety when meeting with Doe. SWBTS and Fort
Worth PD agreed that because of Doe’s threats against Roe and her family, the safest
action would be to use the weapons policy violation as the basis for disciplinary action
and to leave Roe out of it. Fort Worth PD cautioned Patterson and directed him to refrain
from contacting Doe about the rape allegations since doing so could endanger Roe and
her family.

Because Doe was armed and had threatened Roe and her family with violence, Roe was
fearful of pursuing charges against him. Fort Worth PD officers told her that they
understood her safety concerns. They advised Roe how to complete her written statement
and assured her that she had time to decide whether she wanted to pursue a criminal
complaint against him.

SWBTS offered no support or protection for Roe and her family. Neither Fort Worth PD
nor SWBTS security offered Roe any victim support resources or information about
obtaining a restraining order. Patterson refused to offer financial assistance for Roe to

seek medical attention or counseling and callously rejected Roe’s request for his prayers.

18
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 19 of 34 PagelID #: 88

87.

88.

89.

90.

91.

“J have to break her down”

On September 27, 2015, at 11:45 p.m., SWBTS Chief of Campus Security (now Chief of
Police) John Nichols wrote:

Dr. Patterson,

Iam back in town, and Dad has brought me up to speed with the development on

[John Doe] and [Jane Roe]. I just wanted to ask if it would be possible for me to

be there when you meet with [Jane Roe]. If not, I understand, I would just like to

see this through, and hear what she has to say.

Whatever you think is best, just let me know.

John
“Dad” in John Nichols’ email refers to Dean Nichols, SWBTS chaplain and a former
police officer. Dean Nichols was not involved in Roe’s report or any investigation and
had no reason to be aware of Roe’s sexual assaults or Doe’s expulsion based on his
possession of weapons.

On September 28, 2015, at 8:58 a.m., Patterson replied to John Nichols:

Well we will see. I have to break her down and I may need no official types there but let
me see. Paige.

The meeting in which Patterson further interfered with a law enforcement investigation
into Roe’s complaint and attempted to “break her down” occurred October 8, 2015.
(Patterson had already interfered by contacting Doe after being advised against it by Fort
Worth PD.)

Roe and her family (collectively “the Roes”) arrived for a scheduled meeting with Candi
Finch, Assistant Professor of Theology in Women’s Studies and assistant to Dorothy

Patterson. The Roes understood the purpose of the meeting to be an attempt to mend a

19
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 20 of 34 PagelID #: 89

92.

93.

94.

95.

96.

97.

recent misunderstanding between Roe and Finch, which stemmed from a rift that dated
back years.

When the Roes arrived for the meeting with Finch, Patterson was present.

The reason for the meeting — to resolve a conflict between Roe and Finch — was never
addressed. Patterson quickly took control of the meeting and brought up Roe’s rapes.
During the meeting, without Roe’s consent, Patterson disclosed the sexual assaults to
Finch. Roe requested that Finch be excused from the meeting because she was not
comfortable discussing this deeply personal and embarrassing subject in her presence.
Patterson refused her request, telling Roe that if Finch left, her family would also have to
leave. Uncomfortable proceeding alone with Patterson, Roe acquiesced.

Patterson accused Roe of lying about the assaults and the firearms — despite being fully
aware of the arsenal of weapons found in Doe’s dormitory and despite having expelled
Doe for possession of firearms.

Patterson advised Roe that he had obtained a copy of her confidential police report. He
further informed Roe that he had contacted John Doe to get “his side of the story,”
despite an express warning by Fort Worth Police Department officers that doing so could
endanger Roe. Having been threatened repeatedly by Doe if she should say anything, Roe
was disturbed and frightened to learn that Patterson had obtained a copy of the police
report and disclosed her report to Doe.

Patterson informed Roe that Doe claimed the two were engaged in a consensual sexual
relationship and blurted out, ‘““What about the nude photos you sent [Doe]?” Patterson

declared he “did not know who to believe.”

20
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 21 of 34 PagelID #: 90

98. Stunned, Roe denied that she sent any photographs to Doe and insisted that she and Doe
had not engaged in consensual sex. Roe reminded Patterson that Doe took photographs
during the last rape, threatening to post them on the internet should she say anything.
Notably, Patterson’s attorney Shelby Sharpe, later admitted that Doe never produced any
such photos and that there was no evidence that Roe sent such photos.

99. During the meeting, Jane Roe’s mother asked Patterson why, with Doe’s history, he had
been admitted to SWTBS and hired as an employee, and why there had not been even so
much as an apology from SWBTS for what had happened to Roe. In response, Patterson
lunged across the table, firmly pointed his finger in her face and threatened to “unleash”
lawyers on her if she dared question his leadership at SWBTS.

100. Patterson demeaned Roe’s family, instructed them that they could not speak
unless they raised their hands and mockingly questioned her mother about a divorce
decades before.

101. At the end of the meeting, Patterson seemed disappointed when he concluded that
he had not “found any reason to expel” Roe. “So far, it’s just your word against his,” he
told her.

102. Jane Roe left the meeting in tears, devastated that Patterson, the man she had
looked to for support and protection, was now accusing her of lying about being violently
raped. So hurt she wanted to die, Roe drove home recklessly at a high rate of speed.
Consistent with his plan, Patterson had in fact attempted to “break her down” by forcing
Roe to say that she lied so that he could expel her from SWBTS. Although he left her

emotionally devastated and broken, he failed to coerce a false confession out of her.

21
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 22 of 34 PagelID#: 91

103. Her confidence in Patterson and SWBTS was destroyed by Patterson’s
confrontation in October 8 meeting. Crushed by Patterson’s unexpected and unfounded
attack, Jane Roe decided she had no choice but to withdraw from SWBTS. One week
later, she did.

104. Dorothy Patterson expressed her relief that Roe withdrew in an email to another
SWBITS faculty member. Responding to the faculty member who shared a message from
Jane Roe in which she informed him she was withdrawing and thanked him for his
assistance with scholarships, Mrs. Patterson wrote on October 21, 2015:

God is protecting us on this one. Very relieved! Dp

105. Mrs. Patterson’s response directly to Roe expressed more of a threat than a sense

of relief:

On October 22, 2015, Dorothy Patterson wrote:
[Jane]: You are certainly doing the right thing to move away from Southwestern. Just be
careful of suggesting that I or my mother or my mother-in-love would have spoken to
anyone as your mother did to Dr. Finch or the president. As the expression goes, every
pot sits on its own bottom. Make your decision based on your own actions and reactions
rather than casting blame on someone else. I, too, went through the Institute of Basic
Youth Conflicts, and this is a foundational principle taught by Bill Gothard with which I
happen to agree. I am breathing a prayer for you, for your mother, and for how you
pursue your future before the Lord.
Dorothy Kelley Patterson

106. Even more terrified for her safety after learning at Patterson had disclosed her
report to Doe, Roe left Fort Worth with her family and moved out of state.

Patterson is Ousted from SWBIS
107. In April and May 2018, SWBTS’ and Patterson’s history and pattern of

dismissing, discrediting and demeaning abused women came under public scrutiny. In

early May 2018, thousands of Baptist women signed a letter calling for Patterson’s ouster

22
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 23 of 34 PagelID #: 92

due to his refusal to repudiate his longstanding and persistent remarks about women,
including counseling victims of domestic abuse to stay with their husbands and making
objectifying comments about a teenage girl.

108. On May 22, 2018, Patterson was called before the full SWBTS Board of Trustees
(“the Board”). Concerned that Patterson may have concealed the issues surrounding Jane
Roe from SWBTS and the Board, then-counsel for Jane Roe forwarded information to the
Board, including a copy of the “break her down” email message.

109. Initially, the Board voted to move Patterson to “President emeritus” status and to
allow the Pattersons to continue their plan to live on campus in their retirement.

110. However, additional allegations of Patterson’s wrongdoing surfaced — including
his covering up a 2003 rape and misappropriating documents when he was president of
another Southern Baptist seminary. On May 30, 2018, Patterson was removed as SWBTS
President and stripped of all benefits.

111. In a statement released June 1, 2018, SWBTS Board of Trustees Chairman Kevin
Ueckert referenced the “break her down” email and wrote:

The attitude expressed by Dr. Patterson in that email is antithetical to the core values of
our faith and to SWBTS. Moreover, the correlation between what has been reported and
also revealed in the student record regarding the 2003 allegation at Southeastern and the
contents of the email are undeniable.

112. Ueckert’s statement has been widely published on the internet.

Patterson and his Proxies Launch a Public Assault on Jane Roe’s Character

113. On May 31, 2018, Sharayah Colter, SWBTS student and wife of Patterson’s

SWBTS Chief of Staff Scott Colter, published a blog defending Patterson. Not only did

Colter release personal confidential information about Roe without her consent, the

23
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 24 of 34 PagelID #: 93

statements, which were widely published by media outlets, include false defamatory
information. Colter wrote:

“Patterson immediately called police in response to a female student claiming she had
been raped. The accused man admitted to having sexual relations with the woman, but
said it was consensual. The man also produced evidence to the police to that effect.
Southwestern’s chief of police can confirm that the Fort Worth Police Department was
called and responded. Patterson expelled the male student accused of rape. However,
because the female student refused to press charges, Patterson had done all he could by
calling the police, expelling the student and encouraging the woman multiple times to
press charges.”

These statements are patently false. Doe did not produce evidence of any kind -
photographic or otherwise — establishing consensual sexual relations. Colter either
fabricated this information or, more likely, the false statements were relayed to her for the
purposes of distribution from one of several possible SWBTS agents: Patterson,
Patterson’s Chief of Staff Scott Colter, Shelby Sharpe, SWBTS Chaplain Dean Nichols
or SWBITS Police Chief John Nichols.

114. On June 4, 2018, Shelby Sharp, Patterson’s attorney, issued a press release in
response to SWBTS Board Chairman Kevin Ueckert’s statement. The release has since
been widely published on the internet. The release included more untruths aimed at
discrediting Roe, including that she had given “conflicting” and “contradictory”
statements. Attempting to explain the “break her down” message, the press release
maintained that Patterson would never meet with a female student alone. Rather, the
release claimed, Patterson simply did not want Roe to be intimidated by a police officer
as he tried to resolve her “conflicting statements.” There were no conflicting or

contradictory statements. The written statement Roe gave to the Fort Worth PD on

August 20, 2015 was consistent with the report she made to Patterson the same day. Roe

24
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 25 of 34 PageID #: 94

gave no other statements in the seven weeks that passed before she was ambushed by

Patterson in the Finch meeting.

115. On June 12, 2018, Shelby Sharp, speaking again for Patterson, told a different
story to CNN when he claimed the “break her down” comments related to a dispute
between Roe and one of her professors: “It had to do with her being forthright to her
family about another matter not related to the rape.” Clearly it did not. As evidenced by
the email exchange, Nichols had been “brought up to speed” regarding “[John Doe and

Jane Roe|” and wanted to be to be present in the meeting to “see it through and see what

She has to say.” (See ¥§ 84-86)

116. On June 29, 2018, Patterson’s close friend and SWBTS benefactor Gary Loveless
authored a letter to the SWBTS Executive Board demanding Patterson’s reinstatement.
The letter has since been widely published by various media outlets and appears on the

internet. The letter includes patently false and defamatory statements including the

following:

“In contrast, the facts regarding the 2015 Southwestern event referenced by Mr.
Ueckert in his June I statement are well known. It is our understanding that you
knew full well that the female student’s allegations of rape were false, that she
had engaged in consensual sexual activities on more than one occasion and
those acts had taken place in public buildings at the Seminary, and that campus
security were shown the nude pictures she texted to the male student. It is
further our understanding that she begged Dr. Patterson not to call the police but
he insisted he would and did so within six minutes of hearing her allegation.

The full Board understood and accepted Dr. Patterson’s explanation of the
phrase “breaking her down” that appeared in that email as being a statement of
his desire to meet with her (without police present, but clearly, as was always his
practice, with other Seminary personnel present) an attempt to help her recant
her false allegations of rape before she continued with such false statements to
the police. While the actual sentence for a criminal conviction of making false

25
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 26 of 34 PagelID #: 95

statement to the police may vary from jurisdiction to jurisdiction, the criminal
offense remains a permanent mark on an individual’s record.

There were no “nude pictures she texted to the male student.” Shelby Sharp, the
attorney purporting to represent both Patterson and SWBTS in 2016, admitted that Doe
never produced any such photos and there was no evidence Roe ever sent any such
photos. And, Roe had already given her statement to the police seven weeks before the
meeting in which Patterson was supposedly attempting to “help her.” Again, either Gary
Loveless and the signatories to this letter fabricated this information or, more likely, the
false statements were relayed to them for the purposes of distribution by one or more of
several SWBTS agents, including but not limited to Patterson, Patterson’s Chief of Staff

Scott Colter, Shelby Sharp, SWBTS Chaplain Dean Nichols, and/or SWBTS Chief of

Police John Nichols.
CAUSES OF ACTION
NEGLIGENCE
(Against Patterson and SWBTS)
117. Roe incorporates all paragraphs of this Complaint as if fully set forth herein.
118. At all times relevant, Defendants Patterson and SWBTS owed extensive duties to

supervise Doe and protect Roe from his abuse.

119. A special relationship existed between SWBTS and Doe as a seminary student
and employee that gave rise to duty to train, supervise and control his actions to prevent
harm to third parties.

120. Defendants voluntarily undertook additional duties to protect Roe as an

unmarried female student living and working on campus. Defendants failed to meet these

26
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 27 of 34 PagelID #: 96

duties and instead took actions that increased the likelihood that she, and other female
students, would be verbally abused, stalked, and/or physically or sexually assaulted by
Doe or others.

121. Defendants had a duty to take reasonable protective measures to protect Roe and
other similarly situated students from the risk of dating and domestic violence, sexual
abuse and/or sexual assault, such as the duty to properly warn, train or educate Roe and
other students about how to avoid such a risk. This created a special relationship between
Defendants and Roe, who was entrusted to Defendants’ care. Defendants voluntarily
accepted the entrusted care of Roe.

122. Defendants, SWBTS and Patterson, by and through their agents, servants and
employees, knew or reasonably should have known of Doe’s dangerous and exploitive
propensities, and the prevalence of sexual assault, dating violence and retaliatory conduct
against reporters of sexual assault and domestic abuse at SWBTS and other universities
and/or institutions of higher learning. With this knowledge, it was foreseeable that if
Defendants did not adequately exercise or provide the duty of care owed to Roe and
students in general, including but not limited to negligently hiring, supervising and
retaining, female students would be vulnerable to sexual assault, domestic violence and
retaliatory conduct by Doe and others.

123. Defendants reinforced the perception that women were to remain silent and
submissive and thereby affirmatively increased the likelihood that Roe, and other female
students, would be assaulted by male students and/or employees, who knew they were

unlikely to face any repercussions from their actions. By voluntarily entering an

27
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 28 of 34 PagelD #: 97

affirmative course of action affecting the interests of Roe, Defendants assumed a duty to
act with reasonable care.

124. Defendants knew or reasonably should have known that Doe possessed nine
prohibited weapons on campus. Defendants failed to enforce the SWBTS policy
prohibiting the possession of firearms on campus and/or Patterson was negligent making
an exception to the policy by authorizing Doe to possess weapons.

125. Defendants failed to ensure that University employees involved in responding to
allegations of sexual assault and dating violence were trained and educated to
competently respond.

126, Defendant SWBTS and Patterson breached their duty of care by engaging in
conduct including, but not limited to:

a. Failing to assure adequate staff training to meet the behavior and social needs of
all individuals, including sexual assault and domestic violence victims;

b. Failing to train faculty and staff to respond to allegations of sexual assault and
domestic violence in a manner consistent with state and federal law;

c. Failing to supervise faculty and staff to ensure proper supervision, control,
restraint and monitoring of student-employees;

d. Failing to properly train faculty and staff to soreen the backgrounds (criminal and
social) of student-employees;

e. Failing to properly train and/or educate the faculty and staff responsible for
recruiting, caring for, and supervising student-employees with criminal and anti- |
social backgrounds;

f. Failing to appropriately monitor to ensure that student-employees are not brought

28
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 29 of 34 PagelID #: 98

on to campus without regard to the safety of other students;

g. Failing to implement safeguards for female students adequate to protect them
from foreseeable criminal and anti-social activities;

h. Sanctioning and carrying out untrained, informal investigations of reports that
Doe and others have committed sexual assault and domestic violence;

i. Failing to provide supervision and training in administration of counseling of
victims of sexual assault following an attack and

j. Ratifying the sexual misconduct and violent assaults committed by student -
employees by failing to discourage such behavior in prior instances.

127. But for the intentional and negligent acts and omissions of Defendants SWBTS
and Patterson and their violations of the standards of care set forth herein, Roe would not
have been injured. Defendants’ intentional and negligent acts and omissions therefore
amount to negligence and negligent failure to warn, train and/or educate.

128. As a result of the above-described conduct, Roe has suffered, and continues to
suffer, great pain of mind and body, physical injury, shock, emotional distress, physical
manifestations of emotional distress, embarrassment, loss of self-esteem, disgrace,
humiliation, and loss of enjoyment of life; has suffered and continues to suffer spiritually;
was prevented and will continue to be prevented from performing Roe's daily activities
and obtaining the full enjoyment of life; has sustained and will continue to sustain loss of
earnings and earning capacity; and/or has incurred and will continue to incur expenses for

medical and psychological treatment, therapy, and counseling.

29
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 30 of 34 PagelID #: 99

PUBLIC DISCLOSURE OF PRIVATE FACTS
(Against Patterson and SWBTS)

129. Plaintiff incorporates herein all preceding allegations.

130. The sexual assaults Jane Roe suffered and the details surrounding her report to
Patterson and SWBTS was private information not generally known to the public or of
legitimate public concern.

131. Defendant SWBTS, through its agents and employees, publicly disclosed the
private information about Jane Roe to at least one SWBTS employee who had no
legitimate need to know or to enough people that it was reasonably likely the private fact
would become public knowledge.

132. Defendant Patterson publicly disclosed the private information to one or more
persons so that it was reasonably likely the private fact would become public knowledge.

133. Defendants first disclosed these private facts in 2015 and continue to disclose

these private facts . Multiple disclosures were made in May, June and July 2018.

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(Against Patterson and SWBTS)
134. Plaintiff incorporates herein all preceding allegations.
135. As a result of his status within the SBC and his position as President of SWBTS,
Patterson exerted tremendous influence over all students and employees at the seminary.
He was the ultimate authority on all matters. Patterson abused his position of trust and
authority to “break down” Jane Roe, who trusted Patterson to protect her. Patterson’s

abuse was particularly egregious because he knew that Jane Roe was a fragile victim of

30
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 31 of 34 PagelD #: 100

multiple violent sexual assaults who was particularly susceptible to further emotional
distress.

136. Defendant Patterson acted intentionally and recklessly by setting out to “break
down” Jane Roe in a meeting with no other officials present. As set forth above, when
Jane Roe reported the violence and rapes to Patterson, he reacted not with compassion
and concern for her well-being, but instead with disdain, skepticism, and accusations.
Patterson ultimately indicated to Jane Roe and her family that the rapes were a “good
thing.” Patterson even asked Jane Roe in front other SWBTS’ officials if John Doe had
ejaculated when he assaulted her and if she had missed her monthly period.

137. Defendant Patterson ignored Roe’s genuine and well-founded fear of Doe and
disregarded law enforcement’s directive not to contact Doe to question him about the
rapes because doing so could endanger Roe. Patterson did exactly what law enforcement
officers told him not to do: He called Doe, questioned him and disclosed Roe’s report.
Patterson did all this knowing that Doe had indeed been in possession of multiple
firearms on campus. Patterson’s actions put Roe and her family in danger and caused her
extreme distress and anxiety.

138. Moreover, Patterson not only disclosed the sexual assaults to another faculty
member, Candi Finch, in the presence of and without the consent of Jane Roe, but he also
told Jane Roe in front of Ms. Finch that he “did not know who to believe.” In front of
Ms. Finch, Patterson accused Jane Roe of lying about the sexual assaults and the
firearms, of engaging consensual sexual activity and of sending nude photos to Doe.

Patterson later said, when he thought he and Roe were alone, that “no rapist ever admits

31
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 32 of 34 PagelID #: 101

to raping anyone; they ALL say it’s consensual.” He did not realize that Roe’s mother
was sitting a few feet away and heard him say this.

139. Patterson’s extreme and outrageous behavior continues to the present. The
accusations he leveled at Roe in the October 8, 2015 meeting have been recast as “true
facts” and have been widely published on the internet. Since May 2018, Patterson has
published or caused to be published false statements, including statements that Roe lied
to police, engaged in consensual sexual intercourse on multiple occasions on campus, and

sent multiple nude photographs to Doe.

140. Patterson’s conduct is extreme and outrageous.
141. Plaintiff suffered severe emotional distress.
142, Defendant Patterson’s extreme and outrageous conduct proximately caused

Plaintiff severe emotional distress.
143. | No alternative cause of action exists against Patterson that would provide a

remedy for the severe emotional distress caused by Patterson’s conduct.

GROSS NEGLIGENCE AND EXEMPLARY DAMAGES
(Against Patterson and SWBTS)
144. Plaintiff incorporates herein all preceding allegations.
145. As evidenced by Patterson’s email that he intended to “break down” Jane Roe
upon meeting with her, Patterson acted intentionally, recklessly, and with malice with
specific intent to cause substantial injury to Plaintiff Jane Roe. Patterson’s actions,

moreover, when viewed objectively from the Defendants’ standpoint were taken with

32
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 33 of 34 PageID #: 102

conscious indifference to the rights, safety, and welfare of Jane Roe. Defendant Patterson
is therefore personally liable for exemplary damages.

146. Defendant SWBTS is liable for exemplary damages for its own conduct and for
the conduct of Patterson. SWBTS’ own acts and omissions, as set above, when viewed
objectively from the SWBTS’ standpoint at the time they occurred, involved an extreme
degree of risk, considering the probability and magnitude of the potential harm to
Plaintiff. Moreover, SWBTS had actual, subjective awareness of the risk but proceeded
with conscious indifference to the rights, safety, and welfare of Jane Roe.

147. In addition, Defendant SWBTS is vicariously liable for Patterson’s exemplary
damages because (1) Patterson was an agent of SWBTS employed in a managerial
capacity and was acting within the scope of his employment; (2) Patterson was an agent
of SWBTS employed in a managerial capacity and SWBTS ratified his conduct; and (3)

Patterson acted with malice and gross negligence as set out above.

RELIEF REQUESTED

WHEREFORE, Plaintiff prays for damages; exemplary damages; costs; interest;
statutory/civil penalties according to law; attorneys’ fees and costs of litigation and such other

relief as the court deems appropriate and just.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL CLAIMS

Dated: May 22, 2019 Respectfully submitted,

/s/ Sheila P. Haddock

Sheila P. Haddock

Attorney- in- Charge

Texas State Bar No. 00790810
sheila@zalkin.com

33
Case 4:19-cv-00179-ALM-KPJ Document 8 Filed 05/22/19 Page 34 of 34 PageID #: 103

34

Alexander S. Zalkin (pro hac vice pending)
alex@zalkin.com

Irwin M. Zalkin (pro hac vice pending)
irwin@zalkin.com

THE ZALKIN LAW FIRM, P.C.

12555 High Bluff Drive, Ste. 301

San Diego CA 92130

Telephone: (858) 259-3011

Facsimile: (858) 259-3015

Attorneys for Plaintiff Jane Roe
